894 F.2d 401Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William H. BRAMBLE, Sr., Plaintiff-Appellant,v.DEPARTMENT OF the ARMY;  the Board for the Correction ofMilitary Records;  John O. Marsh, Jr., Secretary,Department of the Army, Defendants-Appellees.
No. 89-2983.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 20, 1989.Decided:  Jan. 5, 1990.

William H. Bramble, Sr., appellant pro se.
Breckinridge Long Willcox, United States Attorney, Roann Nichols, for appellees.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
William H. Bramble, Sr., appeals from the district court's order dismissing this lawsuit on res judicata grounds and warning Bramble that further efforts to litigate the issues of his coerced retirement and racial discrimination would result in the imposition of sanctions.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bramble v. Department of the Army, C/A No. 89-809-JH (D.Md. July 31, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.